Order entered January 14, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00340-CR

                         JANINE JOYCE CHARBONEAU, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-80751-2012

                                             ORDER
        The Court DENIES as premature appellant’s January 6, 2014 motion to extend time to

file her brief. On January 7, 2014, the Court ordered appellant to file her brief within thirty days

and that time period has not yet expired.

       To the extent appellant asks the Court to inspect the draft brief attached to the motion for

errors, the Court DENIES that request. Appellant shall file a brief that complies with Texas

Rule of Appellate Procedure 38.1 within the time specified by the January 7, 2014 order. If

appellant’s brief is not filed within the time specified, we will, without further notice, submit the

appeal without briefs. See Tex. R. App. P. 38.8(b), Lott v. State, 874 S.W.2d 687 (Tex. Crim.

App. 1994).
       We DIRECT the Clerk to send copies of this order, by electronic transmission, Joyce

Charboneau and John Rolater, Collin County District Attorney’s Office.


                                                  /s/     LANA MYERS
                                                          JUSTICE